MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                  FILED
      regarded as precedent or cited before any                              Feb 13 2019, 9:06 am

      court except for the purpose of establishing                                CLERK
                                                                              Indiana Supreme Court
      the defense of res judicata, collateral                                    Court of Appeals
                                                                                   and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE
      Michael Hale
      Ellettsville, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Michael Hale,                                            February 13, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CC-1922
              v.                                               Appeal from the Monroe Circuit
                                                               Court
      Ozark Capital Corporation,                               The Honorable Frances G. Hill,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               53C06-0512-CC-2272



      Najam, Judge.


                                       Statement of the Case
[1]   Michael Hale appeals the trial court’s denial of his Indiana Trial Rule 60(B)

      motion for relief from judgment. Hale raises a single issue for our review,



      Court of Appeals of Indiana | Memorandum Decision 18A-CC-1922 | February 13, 2019               Page 1 of 8
      which we restate as whether the trial court erred when it denied his motion for

      relief from judgment.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On December 7, 2005, Ozark Capital Corporation (“Ozark”) filed a complaint

      against Hale in which Ozark alleged that Hale had failed to make payments

      toward a credit card debt. The sheriff delivered a copy of the complaint to

      Hale’s address. But Hale did not respond to the complaint. Accordingly, on

      January 30, 2006, Ozark filed a motion for default judgment against Hale. On

      February 3, the trial court granted Ozark’s motion and entered judgment

      against Hale in the amount of $14,882.22.


[4]   Between the dates of September 18, 2006, and March 6, 2013, the trial court

      held four hearings in proceedings supplemental for a determination of Hale’s

      wages, assets, profits, and other nonexempt property that could have been

      applied toward Hale’s debt. Hale appeared in person at three of the four

      hearings.1 At the March 6, 2013, hearing, Hale agreed in writing to a voluntary

      garnishment of his wages. Then, on January 5, 2015, Hale filed

      correspondence with the court in which he disputed both that he owed the debt

      and the amount of the debt. Thereafter, the trial court held three more hearings




      1
        The CCS entry for the September 18, 2006, hearing does not provide any information on whether Hale
      appeared at that hearing.

      Court of Appeals of Indiana | Memorandum Decision 18A-CC-1922 | February 13, 2019            Page 2 of 8
      between March 3, 2015, and March 13, 2018. Hale appeared at all three of

      those hearings.


[5]   On April 16, 2018, some twelve years after the entry of judgment, Hale, pro se,

      filed a motion to set aside the default judgment pursuant to Indiana Trial Rule

      60(B)(6). In that motion, Hale asserted that the trial court lacked personal

      jurisdiction over him because he had not been served with a copy of Ozark’s

      complaint. Hale did not dispute the fact that the sheriff had delivered a copy of

      the complaint to his correct address. Rather, Hale contended that his then wife

      had received the copy of Ozark’s complaint and that she had concealed the

      complaint. Hale further asserted that he did not become aware of the complaint

      until March 2006, which was after the trial court had entered the default

      judgment against him. Accordingly, Hale alleged that the trial court’s default

      judgment against him was void.


[6]   The trial court denied Hale’s motion. Hale then filed a motion to correct error

      in which he again asserted that the default judgment against him was void

      because the trial court lacked personal jurisdiction over him due to insufficient

      service of process. The court denied that motion, too.2 This appeal ensued.




      2
        Hale did not provide a copy of the trial court’s order denying his motion for relief from judgment, but he
      included in the record on appeal a copy of the trial court’s order denying his motion to correct error.

      Court of Appeals of Indiana | Memorandum Decision 18A-CC-1922 | February 13, 2019                  Page 3 of 8
                                     Discussion and Decision
[7]   Hale contends that the trial court lacked jurisdiction to enter the default

      judgment against him due to insufficient service of process. Initially, we note

      that Ozark has not filed an appellee’s brief.


              When an appellee fails to file a brief, we apply a less stringent
              standard of review. We are under no obligation to undertake the
              burden of developing an argument for the appellee. We may,
              therefore, reverse the trial court if the appellant establishes prima
              facie error. “Prima facie” is defined as “at first sight, on first
              appearance, or on the face of it.”


      Deckard v. Deckard, 841 N.E.2d 194, 199 (Ind. Ct. App. 2006) (citations

      omitted).


[8]   On appeal, Hale contends that, because the trial court lacked personal

      jurisdiction over him due to insufficient service of process, the default judgment

      is void under Indiana Trial Rule 60(B)(6). Indiana Trial Rule 60(B)(6) provides

      that a court may relieve a party from a default judgment when the judgment is

      void. “In Indiana, ‘whether the judgment is void turns on whether the

      defendant was served with process effective for that purpose under the Ind[iana]

      Rules of Procedure.’” Anderson v. Wayne Post 64, 4 N.E.3d 1200, 1206 (Ind. Ct.

      App. 2014) (quoting Glennar Mercury-Lincoln, Inc. v. Riley, 167 Ind. App. 144,

      150, 338 N.E.2d 670, 675 (1975)), trans. denied.


[9]   This Court has previously set out our standard of review as follows:




      Court of Appeals of Indiana | Memorandum Decision 18A-CC-1922 | February 13, 2019   Page 4 of 8
               Typically, we review a trial court’s ruling on a motion to set aside
               a judgment for an abuse of discretion, meaning that we must
               determine whether the trial court’s ruling is clearly against the
               logic and effects of the facts and inferences supporting the ruling.
               Yoder v. Colonial Nat’l Mortg., 920 N.E.2d 798, 800-01 (Ind. Ct.
               App. 2010). However, whether personal jurisdiction exists over a
               defendant is a question of law that we review de novo. Id. at 801.
               A judgment entered where there has been insufficient service of
               process is void for want of personal jurisdiction. Front Row
               Motors, LLC v. Jones, 5 N.E.3d 753, 759 (Ind. 2014).


       Hair v. Deutsche Bank Nat’l Trust Co., 18 N.E.3d 1019, 1022 (Ind. Ct. App. 2014).

       Thus, we must determine whether Hale has shown prima facie that the trial

       court erred as a matter of law when it denied his motion to correct error.


[10]   Hale contends that the trial court lacked personal jurisdiction over him because

       he did not receive effective service of process. Specifically, Hale contends that

       he did not receive a copy of the complaint but, rather, that his then wife

       received the complaint and that he did not know about the complaint until after

       the trial court had already entered the default judgment against him.

       Accordingly, Hale contends that the default judgment is void and that the trial

       court erred when it denied his motion for relief from judgment.


[11]   But we hold that Hale has waived his claim of lack of personal jurisdiction. It is

       well settled that “[a] defendant can waive the lack of personal jurisdiction and

       submit himself to the jurisdiction of the court if he responds or appears and

       does not contest the lack of jurisdiction.” Harris v. Harris, 922 N.E.2d 626, 623

       (Ind. Ct. App. 2010). Here, the facts show that Hale appeared before the trial


       Court of Appeals of Indiana | Memorandum Decision 18A-CC-1922 | February 13, 2019   Page 5 of 8
       court for at least six hearings in proceedings supplemental between September

       18, 2006, and March 13, 2018. Nothing in the record indicates that Hale

       challenged the trial court’s personal jurisdiction over him when he appeared

       before the trial court at any of those hearings. Indeed, at one hearing, Hale

       agreed in writing to a voluntary garnishment of his wages. Because Hale

       appeared before the court on at least six occasions and did not contest personal

       jurisdiction, we conclude that Hale has waived any such challenge.3 Given that

       Hale has waived any personal jurisdictional claim that he might have had by

       submitting himself to the jurisdiction of the trial court, we cannot say that the

       trial court erred as a matter of law when it denied Hale’s motion for relief from

       judgment.


[12]   Further, in his motion for relief from judgment, Hale asserted that Ozark’s

       complaint “should have been dismissed summarily” because Ozark had failed

       to comply with Indiana Trial Rule 9.2(A) when it filed its complaint without

       including an affidavit of debt. Appellant’s App. Vol. II at 39. The trial court

       also denied Hale’s motion on that ground. While Hale mentions the fact that

       Ozark’s complaint lacked an affidavit of debt in his Statement of the Facts,

       Hale does not make an argument in his brief on appeal that the trial court erred

       when it denied his motion for relief from judgment because Ozark had failed to

       comply with the Trial Rules. Generally, the failure to make a cogent argument



       3
         If Hale believed that the trial court lacked jurisdiction over him because his wife received the copy of the
       complaint that the sheriff had left at his address before he did, Hale could have raised that claim the first time
       he appeared before the trial court.

       Court of Appeals of Indiana | Memorandum Decision 18A-CC-1922 | February 13, 2019                      Page 6 of 8
       results in the waiver of that issue. See Ind. Appellate Rule 46(A)(8)(a). Waiver

       notwithstanding, Hale has not established prima facie error on that issue.


[13]   We acknowledge that Hale is correct that Ozark was required to attach an

       affidavit of debt to its complaint. See Ind. Trial Rule 9.2(A). But Hale is

       incorrect that Ozark’s failure to include the affidavit of debt requires the

       dismissal of Ozark’s complaint. Indiana Trial Rule 9.2(F) provides that

       noncompliance with the provisions of the rule requiring an affidavit of debt

       may be raised by the first responsive pleading or prior motion of a party. “The

       court, in its sound discretion, may order compliance, the reasons for non-

       compliance to be added to the pleadings, or allow the action to continue

       without further proceeding.” T.R. 9.2(F). Accordingly, had Hale timely raised

       the issue of Ozark’s failure to include an affidavit of debt, 4 the trial court could

       have ordered Ozark to comply with Trial Rule 9.2(A) or have allowed the

       action to continue without any additional pleadings. As such, Ozark’s failure

       to comply with the pleading requirements of Trial Rule 9.2(A) does not warrant

       dismissal of the complaint. See Arflack v. Town of Chandler, 27 N.E.3d 297, 304-

       05 (Ind. Ct. App. 2015). Hale therefore has not demonstrated that the trial

       court erred when it denied his motion for relief from judgment under Indiana

       Trial Rule 60(B). We affirm the trial court.




       4
         It should also be noted that Hale did not raise the issue regarding Ozark’s failure to include an affidavit of
       debt until he filed his motion for relief from judgment on April 17, 2018, which was over twelve years after
       the court filed the default judgment against Hale and after Hale had appeared before the trial court on at least
       six occasions.

       Court of Appeals of Indiana | Memorandum Decision 18A-CC-1922 | February 13, 2019                    Page 7 of 8
[14]   Affirmed.


       Pyle, J. and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CC-1922 | February 13, 2019   Page 8 of 8